EXHIBIT 10.5


Kemper Corporation 2020 Omnibus Equity Plan
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Installment-Vesting Form)
This RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of this
______ day of _______________, 20__ (“Grant Date”) between KEMPER CORPORATION, a
Delaware corporation (“Company”), and «name» (“Participant”) for an Award of
restricted stock units (“RSUs”), each representing the right to receive one
share of the Company’s common stock (“Common Stock”) on the terms and conditions
set forth in this Agreement.
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION                 PARTICIPANT


By: ________________________________    ____________________________________
«CEO Signature and Title»    «name»
RECITALS
A.The Board of Directors of the Company (“Board”) has adopted the Kemper
Corporation 2020 Omnibus Equity Plan (“Plan”), including all amendments to date,
to be administered by the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected Employees,
Directors and Third Party Service Providers awards of various types, including
restricted stock units providing the right to receive shares of Common Stock
under specified terms and conditions.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant an Award of RSUs to the
Participant under the terms and conditions specified in this Agreement as an
inducement to remain in the service of the Company and an incentive for
increased effort during such service.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant. The Company grants an aggregate of «shares» («shares») RSUs, which
represent the Company’s unfunded and unsecured promise to issue shares of Common
Stock, to the Participant, subject to the terms and conditions set forth in this
Agreement. The RSUs shall


As of 5-5-20

--------------------------------------------------------------------------------




not entitle the Participant to any rights of a shareholder of Common Stock and
the Participant has no rights with respect to the Award other than rights as a
general creditor of the Company.
2.    Governing Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant agrees to be bound by the
terms and conditions of the Plan, which controls in case of any conflict with
this Agreement, except as otherwise provided for in the Plan.     No amendment
of the Plan shall adversely affect this Award in any material way without the
written consent of the Participant.
3.    Restrictions on Transfer. The RSUs shall be restricted during a period
(“Restriction Period”) beginning on the Grant Date and expiring on the
applicable Settlement Date (as defined in Section 6 below). During the
Restriction Period, neither this Agreement, the RSUs nor any rights and
privileges granted hereby may be transferred, assigned, pledged or hypothecated
in any way, whether by operation of the law or otherwise (any such disposition
being referred to herein as a “Transfer”), except by will or the laws of descent
and distribution. Without limiting the generality of the preceding sentence, no
rights or privileges granted hereby may be Transferred during the Restriction
Period to the spouse or former spouse of the Participant pursuant to any divorce
proceedings, settlement or judgment, unless approved by the Committee. Any
attempt to Transfer this Agreement, the RSUs or any other rights or privileges
granted hereby contrary to the provisions hereof shall be null and void and of
no force or effect, and the Company shall not recognize or give effect to any
such Transfer on its books and records or recognize the person to whom such
purported Transfer has been made as the legal or beneficial holder of such RSUs.
4.    Vesting and Forfeiture.
(a)    Vesting. To the extent not previously forfeited, and except as provided
in Section 4(b) below, the RSUs shall vest in accordance with the following
schedule if the Participant continues in Service through the applicable date
(each date of vesting, a “Vesting Date”):
{INSERT ONE OF THE FOLLOWING TWO ALTERNATIVES:
[in three (3) equal, annual installments, beginning on the first anniversary of
the Grant Date.]; OR 
[SPECIFY ALTERNATIVE VESTING SCHEDULE APPROVED FOR THIS GRANT.]}
Notwithstanding the foregoing and except as provided in Section 4(b) or 4(c)
below, if the Participant is Retirement Eligible (as defined below) prior to the
date the Participant’s Service is terminated for any reason other than Cause,
any unvested RSUs shall continue to vest in accordance with the schedule set
forth above, provided that the Committee does not determine, in its sole
discretion, that the Participant has failed to comply with the restrictive
covenants set forth in Section 15 and executes and does not revoke a release of
claims in the form provided by the Company.


2



--------------------------------------------------------------------------------




(b)    Acceleration of Vesting. Notwithstanding the terms of Section 4(a) above,
to the extent not previously vested or forfeited, the RSUs shall fully vest on
the earliest to occur of the following (the date of which shall also be
designated as a Vesting Date):
(i)    the date of the Participant’s death or Disability, if the Participant
dies or becomes Disabled while in Service;
(ii)    the date of the Participant’s death or Disability following the
Participant’s termination of Service for any reason other than Cause, if the
Participant was Retirement Eligible prior to the date the Participant’s Service
is terminated, provided that the Committee does not determine, in its sole
discretion, that the Participant has failed to comply with the restrictive
covenants set forth in Section 15 prior to the date of death or Disability; or
(iii)    the date upon which vesting is accelerated in accordance with Section
11(b) or otherwise by the Committee in its discretion in accordance with the
terms of the Plan.
(c)    Termination of Service. On the date of the Participant’s cessation of
Service, any unvested portion of the RSUs held by the Participant that does not
vest upon such cessation of Service in accordance with this Agreement shall be
forfeited to the Company if the Participant is not Retirement Eligible on such
date. If the Participant’s Service is terminated, or is deemed to be terminated,
for Cause prior to or after becoming Retirement Eligible, any outstanding
portion of the RSUs held by the Participant (vested or unvested) shall be
forfeited to the Company on the date of such termination of Service. For
purposes of the preceding sentence, a Participant’s Service shall be deemed
terminated for Cause if the Participant resigns or is terminated and the
Committee determines in good faith, either before, at the time of, or after such
termination, that one or more of the events or actions described in the
definition of Cause below existed as of the time of such termination.
(d)    Certain Definitions.
(i)    “Cause” means any of the following: (1) the Participant’s theft or
falsification of any Company or Affiliate documents, records or property; (2)
the Participant’s improper use or disclosure of the Company’s or an Affiliate’s
confidential or proprietary information in breach of the Company’s Essential
Standards of Conduct or an applicable contractual or other obligation, or using
such information for personal gain including, without limitation, by trading in
Company securities on the basis of material, non-public information; (3) fraud,
misappropriation of or intentional material damage to the property or business
of the Company or an Affiliate or other action by the Participant which has a
material detrimental effect on the Company’s or an Affiliate’s reputation or
business as determined by the Committee; (4) the Participant’s material failure
or inability to perform any reasonable assigned and lawful duties after written
notice from the Company or Affiliate of such failure or inability, and such
failure or inability is not cured by the Participant within ten (10) business
days; (5) the Participant’s


3



--------------------------------------------------------------------------------




conviction (including any plea of guilty or nolo contendere) of any felony or
any criminal violation involving fraud, embezzlement, misappropriation,
dishonesty, the misuse or misappropriation of money or other property or any
other crime which has or would reasonably be expected to have an adverse effect
on the business or reputation of the Company or an Affiliate or (6) a material
breach by the Participant of the policies and procedures of the Company or an
Affiliate, including, but not limited to, any breach of the Company’s Essential
Standards of Conduct and the requirements of Section 15 below.
(ii)    “Disabled” or “Disability” means that the Participant either:
(A)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and, with respect to a Participant who is an Employee,
is receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan (e.g., a long term disability plan)
covering Employees of the Company or Affiliate that employs the Participant; or
(B)    is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
(iii)    “Employer” means the Company or Affiliate by whom the Participant is
employed, or to whom the Participant provides services.
(iv)    “Good Reason” means any action taken by the Employer which results in a
material negative change to the Participant in the employment relationship, such
as the duties to be performed, the conditions under which such duties are to be
performed or the compensation to be received for performing such services. A
termination by the Participant shall not constitute termination for Good Reason
unless the Participant shall first have delivered to the Employer written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than ninety (90)
days after the occurrence of such event), and there shall have passed a
reasonable time (not less than thirty (30) days) within which the Employer may
take action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by the
Participant.
(v)    “Service” means the period during which the Participant is an Employee,
Director or a Third Party Service Provider; provided, however, that the
Participant will not be deemed to be in Service after the Company divests its
control in the Affiliate for whom the Participant is exclusively in Service, or
if the Company’s control of such Affiliate otherwise ceases.


4



--------------------------------------------------------------------------------




5.    Dividend Equivalents. If a cash dividend is declared and paid by the
Company with respect to the Common Stock during the Restriction Period, the
Participant shall be eligible to receive a cash payment equal to the total cash
dividend the Participant would have received had the RSUs been actual shares of
Common Stock, provided that the Participant vests in the RSUs for which the cash
payment (or portion thereof) relates. Any such cash payment(s) shall be made on
the Settlement Date(s) (as defined below) of the applicable RSUs, and they shall
be subject to applicable tax withholding obligations as described in Section 8.
6.    Conversion of RSUs; Issuance of Common Stock. Except as otherwise provided
in Section 10, the Company shall cause one share of Common Stock to be issued,
within the time period provided below, for each RSU that is vesting on the
applicable Vesting Date.
Any issuance of Common Stock shall be subject to applicable tax withholding
obligations as described in Section 8 and shall be in book-entry form,
registered in the Participant’s name (or in the name of the Participant’s
Representative, as the case may be), in payment of whole RSUs. Any fractional
shares of Common Stock that would otherwise be issued to the Participant shall
instead be paid in the form of cash. Except as otherwise provided in Section 10,
in no event shall the date on which Common Stock is issued to the Participant
(in each case, a “Settlement Date”) occur later than the first to occur of (a)
March 15th following the calendar year in which the applicable Vesting Date
occurred, or (b) 90 days following the applicable Vesting Date.
7.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
shares of Common Stock are primarily traded) for the applicable date, or if no
prices are reported for that day, the last preceding day on which such prices
are reported (or, if for any reason no such price is available, the Fair Market
Value shall be determined by the Company in its sole discretion in accordance
with the Plan).
8.    Withholding of Taxes. The Participant acknowledges that the vesting of the
RSUs will result in the Participant being subject to payroll taxes upon the
Vesting Date (if the Participant is an Employee or was an Employee on the Grant
Date), except as otherwise determined by the Company and permitted by
regulations issued under Section 3121(v)(2) of the Code, and that the issuance
of Common Stock pursuant to Section 6 will result in the Participant being
subject to income taxes upon the applicable Settlement Date. Upon a required
withholding date, the Company will deduct from the shares of Common Stock that
are otherwise due to be delivered to the Participant shares of Common Stock
having a Fair Market Value not in excess of the tax withholding requirements
based on the maximum statutory withholding rates for the Participant for
federal, state and local tax purposes (including the Participant’s share of
payroll or similar taxes) in the applicable jurisdiction, and the Participant
shall remit to the Company in cash any and all applicable withholding taxes that
exceed the amount available to the Company using shares with respect to which
the Settlement Date has occurred.
The Participant further acknowledges that the Participant will be subject to
payroll taxes upon becoming Retirement Eligible prior to termination of the
Participant’s Service and agrees


5



--------------------------------------------------------------------------------




that the Company or its Affiliate shall withhold such payroll taxes from any
other compensation paid by the Company or its Affiliate to the Participant.
9.    Section 409A. The Company intends that the Award hereunder shall either be
exempt from the application of, or compliant with, the requirements of Section
409A and this Agreement shall be interpreted and administered in accordance with
such intent. In no event shall the Company and/or its Affiliates be liable for
any tax, interest or penalties that may be imposed on the Participant (or the
Participant’s estate) under Section 409A.
10.    Shares to be Issued in Compliance with Federal Securities Laws and Other
Rules. No shares of Common Stock issuable in settlement of the RSUs shall be
issued and delivered unless and until there shall have been full compliance with
all applicable requirements of the Securities Act of 1933, as amended (“Act”)
(whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of the New York Stock Exchange (or such other
exchange(s) or market(s) on which shares of the same class are then listed) and
any other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery. The Company shall use its best efforts and take
all necessary or appropriate actions to ensure that such full compliance on the
part of the Company is made. By signing this Agreement, the Participant
represents and warrants that none of the shares to be acquired in settlement of
the RSUs will be acquired with a view towards any sale, transfer or distribution
of said shares in violation of the Act, and the rules and regulations
promulgated thereunder, or any applicable “blue sky” laws, and that the
Participant hereby agrees to indemnify the Company in the event of any violation
by the Participant of such Act, rules, regulations or laws. The Company will use
its best efforts to complete all actions necessary for such compliance so that
settlement can occur within the period specified in Section 6; provided that if
the Company reasonably anticipates that settlement within such period will cause
a violation of applicable law, settlement may be delayed provided that
settlement occurs at the earliest date at which the Company reasonably
anticipates that such settlement will not cause a violation of applicable law,
all in accordance with Treas. Reg. § 1.409A-2(b)(7)(ii).
11.    Certain Adjustments; Change in Control.
(a)    If, during the term of this Agreement, there shall be any equity
restructurings (within the meaning of FASB Accounting Standards Codification®
Topic 718) that causes the per share value of a share of Common Stock to change,
such as a stock dividend, stock split, spin off, rights offering, or
recapitalization through a large, nonrecurring cash dividend, and similar
matters, the Committee shall make or cause to be made an equitable adjustment to
the number and kind of RSUs subject to the Award. If, during the term of this
Agreement, there shall be any other changes in corporate capitalization, the
Committee shall make or cause to be made an appropriate and equitable
substitution, adjustment or treatment with respect to the RSUs in a manner
consistent with Sections 4.3 and 21.2 of the Plan. The Committee’s determination
as to what adjustments shall be made, and the extent thereof, shall be final,
binding and conclusive. No fractional RSUs shall be issued under the Plan on any
such adjustment.
(b)    In the event of a Change in Control as defined in Section 20.1(a) or (b)
of the Plan, except as prohibited by applicable laws, rules, regulations or
stock exchange


6



--------------------------------------------------------------------------------




requirements, if the Service of a Participant is terminated within the two
(2)-year period following such Change in Control by the Company or an Affiliate
for reasons other than Cause or by the Participant for Good Reason, any
Restriction Period shall lapse and the RSUs shall immediately vest and be paid
out or distributed without further restriction. 
12.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
13.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Participant, to restrict
the right of the Company or any of its Affiliates to discharge the Participant
or cease contracting for the Participant’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Participant and the Company
or any of its Affiliates.
14.    Death of the Participant. In the event of the Participant’s death prior
to the Settlement Date, delivery of shares of Common Stock pursuant to Section 6
shall be made to the duly appointed and qualified executor or other personal
representative of the Participant, to be distributed in accordance with the
Participant’s will or applicable intestacy law.
15.    Confidentiality, Non-Solicitation and Non-Disparagement. The Participant
agrees that the Award to the Participant under the terms and conditions
specified in this Agreement is conditioned upon the Participant’s compliance
with the following confidentiality, non-solicitation and non-disparagement terms
and conditions.
(a)    Definitions. As used in this Section, the following terms have the
meanings set forth below:
(i)    “Confidential Information” means any and all confidential information,
including without limitation any negotiations or agreements between the Company
or its Affiliates and third parties, business and marketing plans and related
materials, training materials, financial information, plans, executive
summaries, capitalization tables, budgets, unpublished financial statements,
costs, prices, licenses, employee, customer, supplier, shareholder, partner or
investor lists and/or data, products, technology, know-how, business processes,
business data, inventions, designs, patents, trademarks, copyrights, trade
secrets, business models, notes, sketches, flow charts, formulas, blueprints and
elements thereof, databases, compilations, and other intellectual property,
whether written or otherwise. Some or all of the Confidential Information may
also be entitled to protection as a “trade secret” under applicable state or
federal law. Confidential Information does not include information that the
Participant can prove was properly known to the Participant from sources
permitted to disseminate the


7



--------------------------------------------------------------------------------




information prior to the Participant’s employment by, or provision of services
to, the Employer, or that has become publicly known and made generally available
through no wrongful act of the Participant.
(ii)    “Customer” means any customer of the Company or an Affiliate with
which/whom the Participant communicated, for which/whom the Participant
performed any services, to which/whom the Participant sold any products, or
about which/whom the Participant learned or had access to any Confidential
Information, during the twelve (12)-month period immediately preceding the
Participant’s termination of employment from, or provision of services to, the
Employer (for any reason).
(iii)    “Enhanced Restricted Period” means the twenty-four (24)-month period
commencing on the day following the last day of the Participant’s employment
with the Employer (regardless of the reason(s) for the termination of
employment).
(iv)    “Restricted Employee” means any person who was employed by the Company
or an Affiliate and had Material Contact pursuant to the Participant’s duties at
any point during the period of twelve (12) months immediately preceding the
Participant’s last day of employment with the Employer. For purposes of this
Section, “Material Contact” means interaction between the Participant and
another employee of the Employer or an Affiliate: (A) with whom the Participant
actually dealt or interacted; or (B) whose employment or dealings with the
Employer or services for the Employer were directly or indirectly handled,
coordinated, managed, or supervised by the Participant.
(v)    “Restricted Period” means the twelve (12)-month period commencing on the
day following the last day of the Participant’s employment with the Employer
(regardless of the reason(s) for the termination of employment).
(b)    Confidential Information.
(i)    Protection of Confidential Information. At all times during the
Participant’s employment with, or provision of services to, the Employer, and at
all times thereafter, the Participant agrees to: (A) hold the Confidential
Information in strictest confidence, and not to directly or indirectly copy,
distribute, disclose, divert, or disseminate, in whole or in part, any of such
Confidential Information to any person, firm, corporation, association or other
entity except (x) to authorized agents of the Employer who have a need to know
such Confidential Information for the purpose for which it is disclosed, or (y)
to other persons for the benefit of the Employer, in the course and scope of the
Participant’s employment with or service to the Employer; and (B) refrain from
directly or indirectly using the Confidential Information other than as
necessary and as authorized in the course and scope of the Participant’s
employment with, or provision of services to, the Employer. In the event the
Participant receives a subpoena or other validly issued administrative or


8



--------------------------------------------------------------------------------




judicial order demanding production or disclosure of Confidential Information,
the Participant shall promptly notify the Employer and provide a copy of such
subpoena or order and tender to the Employer the defense of any such demand. The
Participant may, if necessary, disclose Confidential Information in judicial
proceedings relating to the enforcement of the Participant’s rights or
obligations under this Agreement; provided, however, that the Participant must
first enter into an agreed protective order with the Employer protecting the
confidentiality of the Confidential Information.
(ii)    Notwithstanding the Participant’s confidentiality and non-disclosure
obligations under this Agreement or otherwise, as provided in the Federal Defend
Trade Secret Act, the Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or to the
Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law; or (B) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public. The Participant understands and acknowledges that
nothing in this Agreement prohibits the Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice or the Securities and
Exchange Commission, or making other disclosures or statements that are
protected under the whistleblower, collective bargaining, anti-discrimination
and/or anti-retaliation provisions of federal or state law or regulation. The
Participant understands that the Participant does not need prior authorization
of the Employer to make any such reports or disclosures, and that the
Participant is not required to notify the Employer that the Participant has made
such reports or disclosures.
(c)    Non-Solicitation.
(i)    Non-Solicitation of Employees. The Participant agrees and acknowledges
that the Company and its Affiliates sustain their operations and the goodwill of
the Customers and other business relations through its employees. The Company
and its Affiliates have made significant investment in their employees and their
ability to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill. The
Participant further agrees and acknowledges that the Company’s and its
Affiliates’ loss of their employees could adversely affect the Company’s and its
Affiliates’ operations and jeopardize the goodwill that has been established
through these employees, and that the Company and its Affiliates therefore have
a legitimate interest in preventing the solicitation of its employees and/or the
interference with the relationships


9



--------------------------------------------------------------------------------




between the Company and its Affiliates and their employees. Accordingly, during
the Participant’s employment with the Employer and during the Restricted Period,
the Participant shall not, directly or indirectly, seek to recruit or solicit,
attempt to influence or assist, participate in or promote the solicitation of,
or otherwise attempt to interfere with or adversely affect the employment of any
Restricted Employees. Without limiting the foregoing restriction, during the
Restricted Period, the Participant shall not, on behalf of the Participant or
any other person or entity, directly or indirectly hire, employ or engage any
Restricted Employee and shall not engage in the aforesaid conduct through a
third party for the purpose of colluding to avoid the restrictions of this
subsection(c)(i). Notwithstanding the foregoing, if the Participant’s primary
residence is located in the State of California, the restrictions set forth in
this subsection (c)(i) shall be replaced with those set forth in Appendix I of
this Agreement.
(ii)    Non-Solicitation of Business. The Participant agrees and acknowledges
that by virtue of the Participant’s employment with, or service to, the
Employer, the Participant has developed or will develop relationships with
and/or had or will have access to Confidential Information about Customers and
agents, brokers and similar key business partners (“Key Business Partners”) and
is, therefore, capable of significantly and adversely impacting existing
relationships that the Company or an Affiliate has with them. The Participant
further agrees and acknowledges that the Company and/or its Affiliates have
invested in their and the Participant’s relationship with Customers and Key
Business Partners and the goodwill that has been developed with them; therefore,
the Company and/or its Affiliates have a legitimate business interest in
protecting these relationships against solicitation and/or interference by the
Participant for a reasonable period of time after the Participant’s employment
with, or provision of services to, the Employer ends. Accordingly, during the
Participant’s employment with the Employer and during the Restricted Period, the
Participant shall not, directly or indirectly initiate, contact or engage in any
contact or communication, of any kind whatsoever, that has the purpose or effect
of: (A) inviting, assisting, encouraging or requesting any Customer or Key
Business Partner to (1) transfer the Participant’s business from the Company or
an Affiliate to the Participant, the Participant’s subsequent employer or any
other third party, or (2) otherwise diminish, divert, discontinue, or terminate
Customer’s or Key Business Partner’s patronage and/or business relationship with
the Company or an Affiliate; or (B) inviting, assisting, encouraging or
requesting any Customer to purchase any products or services from the
Participant, the Participant’s subsequent employer or any other third party that
are or may be competitive with the products or services of the Company or an
Affiliate, or use any products or services of the Participant, the Participant’s
subsequent employer or of any other third party that are or may be competitive
with the products or services of the Company or an Affiliate. In addition to the
foregoing restrictions, the Participant agrees that, during the Participant’s
employment with the Employer and during the Enhanced Restricted Period, the
Participant shall not be personally involved in the negotiation, competition
for,


10



--------------------------------------------------------------------------------




solicitation or execution of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from the
Company or an Affiliate. Notwithstanding the foregoing, if the Participant’s
primary residence is located in the State of California, the restrictions set
forth in this subsection (c)(ii) shall be replaced with those set forth in
Appendix I of this Agreement.
(d)    Notification to New Employers. During the Restricted Period, the
Participant shall notify any subsequent employer of the Participant’s
obligations under this Section prior to commencing employment. In addition,
during the Restricted Period, the Participant shall provide the Employer and
his/her prior manager at the Employer fourteen (14) days’ advance written notice
prior to becoming employed by, or retained to represent or provide services to,
any person or entity or engaging in any business of any type or form, with such
notice including the identity of the prospective employer or business, the
specific division (if applicable) for which the Participant will be performing
services, the title or position to be assumed by the Participant, the physical
location of the position to be assumed by the Participant, and the
responsibilities of the position to be assumed by the Participant. The
Participant hereby authorizes the Company and/or any of its Affiliates, at their
discretion, to contact the Participant’s prospective or subsequent employers and
inform them of this Section or any other policy or employment agreement between
the Participant and the Company and/or its Affiliates that may be in effect at
the termination of the Participant’s employment with the Employer.
(e)    Non-Disparagement. The Participant shall not make or intentionally cause
or direct others to make any written or oral statement that disparages, defames
or reflects adversely on the Company or its Affiliates, or their respective
business relations. Without in any way limiting the scope or effect of the
preceding sentence, the Participant specifically agrees, represents and warrants
that the Participant shall not directly or indirectly disparage the Company’s
and/or its Affiliates’: (i) officers, management, business practices, policies,
procedures and/or operations, (ii) employees or other personnel, employment or
other personnel-related decisions, staffing, and/or hiring or termination
decisions, practices or other personnel-related activities or occurrences,
and/or any other employment-related decisions, actions or practices by or
relating to the Company or the Affiliates, or (iii) any other policies,
procedures or matters concerning or relating to the Company, including but not
limited to the Company’s business, operations, employees, management, Customers,
suppliers, activities, products, services or any other matter relating to the
Company or its Affiliates; provided that this non-disparagement provision shall
not prohibit any statement, reporting or other action this is permitted by
subsection (b)(ii) of this Section. Moreover, unless permitted by applicable
law, the Participant shall not encourage or aid any person or entity in the
pursuit of any cause of action, lawsuit or any other claim or dispute of any
kind against the Company and/or its Affiliates.
(f)    Consideration/Reasonableness of Restrictions.
(i)    Consideration. The Participant agrees and acknowledges that the
Participant has received valuable and adequate consideration in exchange for the


11



--------------------------------------------------------------------------------




restrictions in this Section, including but not limited to the Award to the
Participant under the terms and conditions specified in this Agreement, offer of
employment or continued employment with the Employer, training and continued
training, access to the Confidential Information, and access to the Customers
and Key Business Partners.
(ii)    Reasonableness of Restrictions. The Participant understands and
acknowledges the importance of the relationships which the Company and its
Affiliates have with their Employees, Customers and Key Business Partners, as
well as how significant the maintenance of the Confidential Information is to
the business and success of the Company and its Affiliates, and acknowledges the
steps the Company and its Affiliates have taken, are taking and will continue to
take to develop, preserve and protect these relationships and the Confidential
Information. Accordingly, the Participant agrees that the scope and duration of
the restrictions and limitations described in this Section are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates, and the Participant agrees and acknowledges that all restrictions
and limitations relating to the period following the end of the Participant’s
employment or service with the Employer will apply regardless of the reason the
Participant’s employment or service ends. The Participant agrees and
acknowledges that the enforcement of this Section will not in any way preclude
the Participant from becoming gainfully employed or engaged as a contractor in
such manner and to such extent as to provide the Participant with an adequate
standard of living.
(iii)    Tolling. Notwithstanding anything herein to the contrary, if the
Participant breaches any of the non-solicitation restrictions in Section 15(c),
then the Restricted Period (or the Enhanced Restricted Period, if applicable)
shall be tolled (retroactive to the date such breach commenced) until such
breach or violation has been duly cured.
(iv)    Modification. If any provision or term in this Section is declared
invalid or unenforceable by a court of competent jurisdiction, the invalid and
unenforceable portion shall be reformed to the maximum time, activity-related
restrictions and/or limitations permitted by applicable law, so as to be valid
and enforceable.
(v)    Breach/Remedies. Notwithstanding anything to the contrary in this
Agreement, the Participant agrees and acknowledges that the breach of this
Section would cause substantial loss to the goodwill of the Company and/or its
Affiliates, and cause irreparable harm for which there is no adequate remedy at
law. Further, because the Participant’s employment with the Employer is personal
and unique, because damages alone would not be an adequate remedy and because of
the Participant’s access to the Confidential Information, the Company and/or its
Affiliates shall have the right to enforce this Section, including any of its
provisions, by injunction, specific performance, or other equitable relief,
without having to post


12



--------------------------------------------------------------------------------




bond or prove actual damages, and without prejudice to any other rights and
remedies that the Company and/or its Affiliates may have for a breach of this
Section, including, without limitation, money damages. The Participant agrees
and acknowledges that notwithstanding the arbitration provisions in this
Agreement, the Company may elect to file and pursue claims which arise from or
relate to the Participant’s actual or threatened breaches of this Section in
state or federal court of competent jurisdiction. The Participant shall be
liable to pay all costs, including reasonable attorneys’ and experts’ fees and
expenses, that the Company and/or its Affiliates may incur in enforcing or
defending this Section, whether or not litigation is actually commenced and
including litigation of any appeal taken or defended by the Company and/or its
Affiliates where the Company and/or its Affiliates succeed in enforcing any
provision of this Section.
(vi)    Forfeiture and Repayment Provisions. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement, the
Participant agrees that during the Restricted Period (or the Enhanced Restricted
Period, if/as applicable), if the Participant breaches any of the terms or
conditions in this Section, then in addition to all rights and remedies
available to the Company and/or its Affiliates at law and in equity, the
Participant shall immediately forfeit any portion of the Award that has not
otherwise been previously forfeited under the applicable terms of this Agreement
and that has not yet been paid, exercised, settled, or vested. The Company
and/or its Affiliates may also require repayment from the Participant of any and
all of the compensatory value of the Award that the Participant received during
the Restricted Period (or the Enhanced Restricted Period, as applicable),
including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution,
exercise, or settlement of the Award and/or any consideration in excess of such
gross amounts received by the Participant upon the sale or transfer of the
Common Stock acquired through vesting, distribution, exercise or settlement of
the Award. The Participant shall promptly pay the full amount due upon demand by
the Company and/or its Affiliates, in the form of cash or shares of Common Stock
at current Fair Market Value.
(vii)    Waiver. The waiver of any breach of the terms of this Section shall not
constitute the waiver of any other or further breach hereunder, whether or not
of a like nature or kind. No waiver by the Company or any of its Affiliates of
the breach of any term contained in a similar agreement between the Company
and/or any of its Affiliates and any other employee or participant, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a waiver of the breach of any term of this Section. No waiver of
any provision of this Section shall be valid unless in writing and signed by an
authorized representative of the Company or one or more of its Affiliates.
(viii)    Interpretation. Any reference to “Section” or “subsection” in this
Section 15 shall refer to this Section 15 or respective subsection.


13



--------------------------------------------------------------------------------




16.    Arbitration. In lieu of litigation by way of court or jury trial, any
dispute or controversy arising hereunder shall be settled by arbitration, in
accordance with the arbitration agreement currently in effect by separate
agreement between the Participant and the Company or any of its Affiliates and
which is incorporated herein by reference. In the event that such arbitration
agreement is determined to be inapplicable or unenforceable or if no such
arbitration agreement is then in effect, the parties mutually agree to arbitrate
any dispute arising out of or related to this Agreement pursuant to the terms of
this paragraph.  The parties agree that this Agreement provides sufficient
consideration for that obligation and the mutual promises to arbitrate also
constitutes consideration for this agreement to arbitrate.  The following terms
and conditions shall apply to such arbitration hereunder. The arbitration shall
be conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association (“AAA Rules”) then in
effect, and shall be governed by the Federal Arbitration Act. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. Unless
provided otherwise in the arbitrator’s award, each party will pay its own
attorneys’ fees and costs. To the extent required by law or the AAA Rules, all
administrative costs of arbitration (including filing fees) and the fees of the
arbitrator will be paid by the Company. The Participant and the Company waive
the right for any dispute to be brought, heard, decided, or arbitrated as a
class and/or collective action (or joinder or consolidation with claims of any
other person), and the parties agree that, regardless of anything else in this
arbitration provision or the AAA Rules, the interpretation, applicability,
enforceability or formation of the class action waiver in this provision may
only be determined by a court and not an arbitrator.  Regardless of anything
else in this Agreement, this arbitration provision may not be modified or
terminated absent a writing signed by the Participant and the Company stating an
intent to modify or terminate the arbitration provision.
17.    Governing Law. Except as otherwise provided in the foregoing Section or
an Appendix to this Agreement, this Agreement and any disputes hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, without application of its conflicts of laws principles.
18.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the RSUs granted hereby and may not be
amended except in a writing signed by both the Company and the Participant or
his or her Representative. If any provision of this Agreement is deemed invalid,
it shall be modified to the extent possible and minimally necessary to be
enforceable, and, in any event, the remainder of this Agreement will be in full
force and effect.
19.    Forfeiture and Clawback of Award. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Award, the rights, payments and benefits with
respect to this Award and any shares of Common Stock acquired pursuant to this
Award are subject to reduction, cancellation, forfeiture, or recoupment by the
Company if and to the extent permitted by Section 15.3 of the Plan, required in
accordance with Company policy as in effect from time to time (“Forfeiture and
Clawback Policy”), and/or as otherwise required by applicable law, rule or
regulation of the Securities and Exchange Commission, or rule or listing
requirement of the New York Stock Exchange (or such


14



--------------------------------------------------------------------------------




other exchange(s) or market(s) on which shares of the same class are then
listed) as in effect from time to time (collectively with the Forfeiture and
Clawback Policy, “Applicable Requirements”) in connection with an accounting
restatement or under such other circumstances as specified in the Applicable
Requirements. Any determination made and action taken under the Forfeiture and
Clawback Policy shall be final, binding and conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:
20.    Stock Holding Period. The Participant agrees to hold the shares of Common
Stock acquired upon the conversion of the RSUs for a minimum of 12 months
following the applicable Settlement Date. This holding period shall not apply to
shares of Common Stock withheld by the Company to settle tax liabilities related
to vesting and/or settlement, and as otherwise may be provided under the
Company’s Stock Ownership Policy.


15



--------------------------------------------------------------------------------




Appendix I (Employees Whose Primary Residences are Located in California)
If the Participant’s primary residence is located in the State of California:
1.    Sections 15(c)(i) and (c)(ii) of the foregoing Agreement shall be replaced
with the following:
15(c)(i) Non-Solicitation of Employees. The Participant agrees and acknowledges
that the Company and its Affiliates sustain their operations and the goodwill of
the Customers and other business relations through its employees. The Company
and its Affiliates have made significant investment in their employees and their
ability to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill. The
Participant further agrees and acknowledges that the Company’s and its
Affiliates’ loss of their employees could adversely affect the Company’s and its
Affiliates’ operations and jeopardize the goodwill that has been established
through these employees, and that the Company and its Affiliates therefore have
a legitimate interest in preventing the solicitation of its employees and/or the
interference with the relationships between the Company and its Affiliates and
their employees to the extent that the Participant uses or misuses Confidential
Information (as the term is defined in this Section) to so solicit and/or
interfere. Accordingly, during the Participant’s employment with the Employer
and during the Restricted Period, the Participant shall not use or rely in any
manner on any Confidential Information to directly or indirectly recruit or
solicit, attempt to influence or assist, participate in or promote the
solicitation of, or otherwise attempt to interfere with or adversely affect the
employment of any Restricted Employees. Without limiting the foregoing
restriction, during the Restricted Period, the Participant shall not, on behalf
of the Participant or any other person or entity, use or rely in any manner on
any Confidential Information to directly or indirectly hire, employ or engage
any Restricted Employee and shall not engage in the aforesaid conduct through a
third party for the purpose of colluding to avoid the restrictions of this
subsection(c)(i).
15(c)(ii) Non-Solicitation of Business. The Participant agrees and acknowledges
that by virtue of the Participant’s employment with, or service to, the
Employer, the Participant has developed or will develop relationships with
and/or had or will have access to Confidential Information about Customers and
agents, brokers and similar key business partners (“Key Business Partners”) and
is, therefore, capable of significantly and adversely impacting existing
relationships that the Company or an Affiliate has with them. The Participant
further agrees and acknowledges that the Company and/or its Affiliates have
invested in its and the Participant’s relationship with Customers and Key
Business Partners and the goodwill that has been developed with them; therefore,
the Company and/or its Affiliates have a legitimate business interest in
protecting these relationships against solicitation and/or interference by the
Participant for a reasonable period of time after the Participant’s employment
with, or provision of services to, the Employer ends. Accordingly, during the
Participant’s employment with the Employer and during the Restricted Period,


16



--------------------------------------------------------------------------------




the Participant shall not use or rely in any manner on any Confidential
Information to directly or indirectly initiate, contact or engage in any contact
or communication, of any kind whatsoever, that has the purpose or effect of: (A)
inviting, assisting, encouraging or requesting any Customer or Key Business
Partner to (1) transfer the Participant’s business from the Company or an
Affiliate to the Participant, the Participant’s subsequent employer or any other
third party, or (2) otherwise diminish, divert, discontinue or terminate
Customer’s patronage and/or business relationship with the Company or an
Affiliate; or (B) inviting, assisting, encouraging or requesting any Customer to
purchase any products or services from the Participant, the Participant’s
subsequent employer or any other third party that are or may be competitive with
the products or services of the Company or an Affiliate, or use any products or
services of the Participant, the Participant’s subsequent employer or of any
other third party that are or may be competitive with the products or services
of the Company or an Affiliate.
2.    Any claims relating to Section 15 of the Agreement shall be governed by
and interpreted in accordance with the laws of the State of California.
    






17

